United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 1, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30102
                         Summary Calendar



CHARLES A. TREECE,

                                    Plaintiff-Appellant,

versus

O. KENT ANDREWS; MAJOR THOMAS; WAYNE CALABRESE;
RICHARD L. STALDER; WACKENHUT CORP.; MS. VIDRINE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:03-CV-846
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Charles A. Treece, Louisiana prisoner # 349233, appeals the

dismissal with prejudice on summary judgment of his civil rights

complaint filed pursuant to 42 U.S.C. § 1983.    Treece alleged

that defendants Andrews, Thomas, and Vidrine violated his First

Amendment rights by assigning him duties inconsistent with his

work classification in retaliation for his filing complaints

through the prison administrative remedy procedure (ARP).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30102
                                 -2-

     “This court reviews the grant of [a] summary judgment motion

de novo, using the same criteria used by the district court in

the first instance.”    Fraire v. City of Arlington, 957 F.2d 1268,

1273 (5th Cir. 1992).    “To state a valid claim for retaliation

under section 1983, a prisoner must allege (1) a specific

constitutional right, (2) the defendant’s intent to retaliate

against the prisoner for his or her exercise of that right, (3) a

retaliatory adverse act, and (4) causation.”    Jones v. Greninger,

188 F.3d 322, 324-25 (5th Cir. 1999).

     Treece has not shown a retaliatory adverse act or that the

defendants intended to retaliate against him.    See id.   The

district court thus did not err in granting the defendants’

motions for summary judgment and denying Treece’s cross motion

for summary judgment.

     Treece offers no argument with respect to the district

court’s conclusion that all of his claims, except for his claim

of retaliation based on the change in his classification, were

unexhausted.    He also fails to challenge on appeal the district

court’s conclusion that his claims against Stalder, Calabrese,

and unnamed insurance companies in their supervisory capacities

were not cognizable under § 1983.    By failing to address the

basis of the district court’s decision, Treece has abandoned

these claims.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).
                            No. 05-30102
                                 -3-

     Treece’s appeal is without arguable merit and is dismissed

as frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    This court’s dismissal of Treece’s

complaint as frivolous counts as a strike under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Treece is warned that if he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.